Name: Commission Regulation (EEC) No 1671/90 of 20 June 1990 laying down definitive measures on the issuing of STM licences for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/34 21 . 6 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1671/90 of 20 June 1990 laying down definitive measures on the issuing of STM licences for milk and milk products in Spain, at present an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as mentioned in Article 85 (3) of the Act, suspension of the issuing of STM licences provided for in Articles 1 (2) of Regulations (EEC) No 1072/90 and (EEC) No 1304/90 should be extended until the end of the second quarter of 1990 and provision should be made for the date on which further applications may be submitted in order to avoid any disturbance of the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3), as last amended by Regulation (EEC) No 1 637/90 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1990 ; Whereas applications for STM licences lodged in the week 16 to 21 April for categories of cheese 5 and 6 and in the week 7 to 12 May 1990 for category of cheese 3 cover quantities exceeding that fraction of the indicative ceiling applying for the second quarter of 1 990 ; Whereas the Commission accordingly adopted by an emergency procedure appropriate interim protection measures by Regulations (EEC) No 1072/90 (^ and (EEC) No 1 304/90 (6) ; whereas definitive measures must be adopted ; whereas, in view of the situation of the market HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of STM licences for products in the milk and milk products sector referred to in Regulations (EEC) No 1072/90 and (EEC) No 1304/90 is hereby suspended until 30 June 1990 inclusive. 2. Applications for STM licences may be reintroduced from 25 June 1990 in respect of that fraction of the indi ­ cative ceiling applying for the third quarter of 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. (J) OJ No L 58, 1 / 3 . 1986, p. 28 . (&lt;) OJ No L 153, 19 . 6. 1990, p. 24. 0 OJ No L 108, 28 . 4. 1990, p. 60. (*) OJ No L 129, 18 . 5. 1990, p. 10 .